Citation Nr: 0321179	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-05 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The appellant had active service from July 1968 to July 1972, 
from October 1972 to October 1977, and from September 1983 to 
September 1986.  This appeal arises from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied service 
connection for PTSD with nervous and mental problems.  As is 
discussed in the Remand section of this decision, below, the 
matter has been fully developed for review by the Board of 
Veterans' Appeals (Board) as to only the PTSD aspect of the 
claim.


FINDING OF FACT

The preponderance of the competent and probative medical 
evidence of record militates against a diagnosis of PTSD 
related to in-service stressors.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist the Appellant

Initially, the Board notes that we are satisfied that all 
relevant facts regarding the issue of entitlement to service 
connection for PTSD have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the duty to notify or the duty to assist.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 2002).  As 
discussed below, the development conducted by VA in this case 
fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45,620, 45,629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or as to the completeness of the application. 

Second, VA has a duty to notify the veteran as to any 
information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter issued in March 2000 and in the 
Statement of the Case (SOC) of June 2001, the VARO informed 
the veteran of the actions he must take and the type of 
evidence required in order to establish his current claim, to 
include evidence of any verified in-service stressor(s) and a 
medical opinion/diagnosis to link his stressor(s) to a 
current diagnosis of PTSD.  The letter of March 2000 notified 
the veteran of the type of actions that were required of him, 
to include his identification of pertinent evidence and his 
own attempt to obtain and forward this evidence to VA.  This 
letter also informed him of the development that would be 
completed by the RO in its efforts to substantiate his claim, 
to include obtaining pertinent medical records and a VA 
examination, if appropriate.  In the SOC of June 2001, the RO 
specifically notified him of the evidence that it had 
considered.  The SOC also notified the veteran of the 
pertinent laws and regulations and the reasons and bases for 
VA's decision.  Specifically, the SOC notified the veteran of 
the law and regulations governing the grant of entitlement to 
service connection for PTSD, to include 38 C.F.R. §§ 3.303, 
3.304.  He was also notified, in the letter of March 2000 and 
the SOC of June 2001, of both the old and new laws and 
regulations governing VA's duty to notify and assist, and he 
was provided an opportunity to comment on them.  Based upon 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate the claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include some military and 
identified VA medical records.  See 38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(2), (3).  The Board notes that the 
service medical records for the veteran's last period of 
active service, from September 1983 to September 1986, are 
missing.  All other service medical records appear to be 
intact and are associated with the claims file.  The RO made 
repeated attempts to locate and retrieve the veteran's 
service medical records.  VA received service medical records 
in April 2000 from the first two periods of active duty.  In 
March 2000, the RO specifically requested the missing service 
medical records from the National Personnel Records Center 
(NPRC).  With regard to this request, the NPRC responded in 
July 2001 that:

THE VET'S RECORD WAS REMOVEED FROM FILE 
AREA TO ANSWER A PREV. INQUIRY.  
EXTENSIVE SEARCHES HAVE FAILED TO LOCATE 
THE RECORD.  FILE LOCATION HAS BEEN 
FLAGGED.  WHEN THE RECORD RETURNS TO FILE 
WE WILL CONTACT YOU REGARDING 
RESUBMISSION OF YOUR . . . REQUEST.

The NPRC has yet to indicate that these records have been 
located.  The veteran was notified in the SOC of June 2001 
that his service medical records for his last period of 
active service were not considered in the denial of his 
claim.


It appears that further requests to the NPRC to obtain the 
missing records would be futile.  The NPRC clearly noted in 
its response that an extensive search had already been made 
for these records, and it has flagged the veteran's case for 
a follow-up response to VA if any additional records are 
found.  The NPRC has failed to indicate any alternative 
sources for the missing records.  Thus, it appears that 
further attempts to retrieve this evidence through the NPRC 
would be futile.  In any event, regardless of whether the 
missing service medical records are obtained, the Board finds 
that these records would not be relevant to the adjudication 
of the present claim.  The veteran has not alleged that he 
was subjected to any type of PTSD-inducing stressor during 
the service period in question, nor has he alleged that he 
received treatment or diagnosis for a psychiatric disorder 
during this period.  Therefore, the service medical records 
for the last period of military service do not appear to be 
pertinent to the current claim.

Moreover, the veteran has not alleged that he is currently in 
receipt of Workers' Compensation or Social Security 
Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded a VA compensation 
(psychiatric) examination in June 2000.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examiner reported 
a thorough medical history, provided examination findings 
regarding the veteran's mental status, and provided the 
appropriate diagnoses and etiological opinion.  This examiner 
specifically indicated that he had reviewed the medical 
evidence in the claims file and on the VA health care 
system's computerized database.  Of particular importance is 
the fact that the examiner was able to review prior treatment 
records on which the diagnosis of PTSD was entered.  
Therefore, this examination was fully adequate for providing 
evidence regarding the existence and etiology of the 
veteran's claimed PTSD.  


On his original claim, received in February 2000, it is 
unclear whether the veteran identified a private physician as 
a source of treatment for his psychiatric disability.  In 
subsequent letters of March and August 2000, the veteran only 
indicated treatment for his PTSD at the VAMC.  The RO had 
informed the veteran in its letter of March 2000 that it was 
his responsibility to identify and/or submit pertinent 
private medical evidence to VA.  The veteran has not 
identified any private medical treatment since the issuance 
of this letter.  In fact, his representative indicated in 
April 2001 there was no additional evidence to be submitted 
in the claim, and requested that the issue be adjudicated.  
In addition, the VA examiner of June 2000 noted a detailed 
medical history as given by the veteran, who indicated that 
the private physician noted on his original claim had treated 
his cardiovascular, not mental, disorders.  The veteran and 
his representative were clearly informed in the SOC of June 
2001 that no private treatment records had been considered 
regarding his claim for service connection, and neither the 
veteran nor his representative have since indicated that such 
records exist.

It is therefore the Board's determination, based upon the 
responses of the veteran and his representative and the 
medical history he provided in June 2000, that no pertinent 
private treatment records exist regarding the current claim 
and, even if they do, that VA has fulfilled its duty to 
notify the veteran of an inability to obtain identified 
private records in the SOC issued in June 2001.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, it appears there are substantial service medical 
records missing.  However, those records would not affect the 
outcome of the veteran's current appeal, since, as discussed 
above, he has not identified any stressor(s) or psychiatric 
treatment during the period in question.  In addition, the 
veteran has not identified any available medical evidence not 
of record that would provide a competent opinion on the 
existence and/or etiology of his claimed PTSD.  As the 
failure of VA to obtain the service medical records from the 
last period of service or from any private source would 
appear to have no effect on the outcome of this case, the 
Board finds that such failure is harmless.  That is, there is 
no indication that such records contain any evidence 
regarding the existence or etiology of the currently claimed 
disability.  In addition, the veteran reported a full medical 
history regarding his private treatment to the VA examiner in 
June 2000, to include being prescribed antidepressant 
medication during treatment of his cardiovascular disorder, 
and the VA examiner considered that history in the 
determination regarding the existence of PTSD.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim in the instant 
appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  In 
addition, as the appellant has been provided the opportunity 
to present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Service Connection for PTSD

Under applicable legal criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  According to 
38 C.F.R. § 3.303, a personality disorder is not a disease or 
disability that is entitled to service connection under the 
applicable laws and regulations.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MEDICAL DISORDERS (4th ed. 1994) 
(DSM-IV), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997);  Moreau v. Brown, 9 
Vet. App. 389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, the VA determines either that 
the veteran did not engage in combat with the enemy or that 
the veteran did engage in combat, but that the alleged 
stressor is not combat-related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records that corroborate the veteran's testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

In this case, the military records indicate that he served in 
the Republic of Vietnam during the Vietnam War.  He was not 
awarded any medal or other decoration for valor, for wounds 
sustained during combat, or for participation in combat with 
the enemy.  The veteran has related a number of incidents 
during his service in Vietnam that he claims are stressors 
which led to PTSD.  One of these stressors was being fired on 
by the enemy during a convoy in Vietnam, resulting in glass 
from a shattered vehicle windshield cutting his face.  The 
service medical records appear to corroborate this claim, as 
an outpatient record dated in December 1970 from a U. S. Air 
Force dispensary in Da Nang,Vietnam, reported treatment for 
several small abrasions secondary to "glass" on the face 
and right cheek.  However, based upon the analysis below of 
the medical evidence, the Board finds that a determination as 
to the verification of the indicated stressors would be 
premature.  

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that, if a veteran has been diagnosed with PTSD by a 
competent medical professional, then VA must assume that this 
diagnosis was made in accordance with the applicable 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  If the 
veteran has received such a diagnosis, VA can only reject it 
based upon a finding that the preponderance of the evidence 
is against:  (1) a PTSD diagnosis; (2) the occurrence of the 
in-service stressor(s); or (3) the connection of the present 
condition to the in-service stressor.  The adequacy of a 
stressor, sufficiency of symptomatology, and diagnosis are 
all medical determinations.  See 38 C.F.R. § 4.125(b); Cohen, 
10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  VA is required to submit a clear analysis 
of the evidence that it finds persuasive or unpersuasive with 
respect to a particular issue.  38 U.S.C.A. § 7104(d)(1) 
(West 2002); See also Hayes v. Brown, 5 Vet. App. 60, 69 
(1993).  If a preponderance of the evidence is against a 
claim, then it is to be denied.  Hayes, 5 Vet. App. at 70; 
see also Cohen, 10 Vet. App. at 150, 151 (Board may deny 
service connection for PTSD, after appropriate medical 
clarification has been obtained, based upon an adequate 
statement of reasons and bases).

The veteran has asserted that his current psychiatric 
disability is PTSD and that it is related to his military 
service.  His sister has corroborated that his behavior 
changed after his return from military service in Vietnam.  
She and the veteran's spouse have expressed opinions that the 
veteran's psychiatric disability is a result of his military 
service.  However, as laypersons, they are not competent to 
render diagnoses or opinions on etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board must 
solely rely upon the medical evidence and competent medical 
opinions when determining the existence and etiology of PTSD.

The service medical records do not report any complaints, 
treatment, or diagnoses for a psychiatric disorder.  Military 
separation examinations in January 1972 and March 1977 
reported that the veteran's psychiatric evaluation was 
normal.

A review of the medical evidence indicates that the veteran 
has received diagnoses for PTSD during outpatient treatment 
with VA.  However, the preponderance of the medical opinion 
does not support a current diagnosis of PTSD based upon the 
veteran's military service.  

In January 2000, the veteran was initially seen by VA 
healthcare providers for his psychiatric complaints.  The 
assessment at that time was that he had a depressive 
disorder, and that PTSD needed to be ruled out.  An initial 
psychiatric assessment was given to the veteran in February 
2000.  The examiner noted his claimed stressors.  The 
diagnostic impression was PTSD, with depressive features; and 
substance abuse, in remission.  After this initial assessment 
the veteran was referred to a VA staff psychologist for 
regular treatment.  The staff psychologist first saw the 
veteran in late February 2000.  The outpatient records noted 
the veteran's self-described stressors in Vietnam, and his 
current complaints.  No impression or diagnosis was 
formulated at that time.  An outpatient record from this 
psychologist dated in early March 2000 noted the veteran's 
stressors from Vietnam.  However, the psychologist identified 
the veteran's primary issue as anger due to his work 
situation.  The diagnosis was adjustment disorder with mixed 
emotional features.

A VA outpatient record dated in late March 2000 indicated 
that the veteran's treating psychologist had reviewed a 
letter from the veteran's sister describing his psychiatric 
symptoms since his release from the military.  It was noted 
that the veteran was convinced that all of his problems were 
due to PTSD incurred as a result of his in-service 
experiences.  The VA psychologist noted: 

I explained to [the veteran] that 
although anger may be part of PTSD, his 
problematic way of coping with it is a 
separate entity.  I also tried to explain 
that given the complexity of people, one 
diagnosis does not usually explain all of 
an individual's problems.  Indeed, the 
above description of [the veteran's] 
behavior given by his sister, points to 
significant Axis II change along with 
some Axis I.

The diagnoses on Axis I were PTSD and alcohol abuse in full 
remission, and on Axis II the diagnosis was personality 
disorder (not otherwise specified) with passive-aggressive 
features.  In April 2000, it was noted that the veteran spent 
much time trying to convince the psychologist that all of his 
problems stemmed from what he saw in Vietnam.  The 
psychologist then asked the veteran to describe his most 
stressful experiences in Vietnam, and these were noted in the 
outpatient report.  The diagnoses were to rule out PTSD and a 
personality disorder with passive-aggressive features.  An 
"Agent Orange" examination of April 2000 noted a diagnosis 
of PTSD by history.  

In a VA outpatient record of May 2000, the treating 
psychologist indicated to the veteran that his anger is a 
symptom of an underlying problem with authority figures.  The 
psychologist asked the veteran to identify the first episode 
he could remember of having a problem with an authority 
figure.  The veteran identified a problem with the commanding 
officer in the U. S. Army unit to which he was assigned (as a 
noncommissioned officer with the U.S. Air Force) during his 
service in Vietnam.  The treating psychologist commented:

Later in the session, [the veteran] 
stated that he felt scared all of the 
time in Vietnam and his fear turned to 
anger and that's why he thinks he has a 
problem with anger.  It is my impression, 
however, that his problems with anger are 
primarily related to problems with 
authority figures and desire for total 
control.

The psychologist went on to opine that the veteran's anger, 
feelings of depression, sleeplessness, and bad dreams were 
related to his problems with authority and control.  The Axis 
I diagnosis was depressive disorder (not otherwise specified) 
and the Axis II diagnosis was personality disorder (not 
otherwise specified) with narcissistic and passive-aggressive 
features.  

The veteran underwent a VA general medical examination in 
June 2000.  This examiner noted his complaints of 
temperamental problems and an inability to hold a job since 
his return from military service in Vietnam.  He indicated 
that his psychiatric symptoms would become prominent every 
two to three years, and would last for six months to one year 
at a time.  The examiner conducted a mental status 
examination.  This report noted that the veteran "attributes 
that all [psychiatric complaints] are related to his Vietnam 
War experiences and the stressors related to the same."  The 
diagnoses included PTSD, temperamental problems, inability to 
stick to one job, and repeated loss of jobs due to 
tempermental problems.  This examiner failed to indicate what 
stressor events had been experienced during military service, 
or what stressors had resulted in PTSD.  

A VA psychiatric examination was afforded the veteran in June 
2000.  This examiner noted an exhaustive medical and 
social/work history, and detailed the veteran's related 
stressors from military service.  The examiner also indicated 
that he had conducted a review of the veteran's claims file 
and computerized medical records.  It was noted that the 
veteran had been administered psychological testing.  The 
examiner indicated that this testing revealed depression and 
borderline personality traits.  It also revealed a borderline 
range of organicity, but the examiner was unable to determine 
if this organicity was the result of alcohol/smoking abuse or 
prior heart attacks.  The examiner noted that the veteran did 
present some symptoms of PTSD, which might have been delayed, 
to include bad dreams, loss of interest in activitities, 
anger, and nightsweats.  However, the frequency of these 
symptoms was months apart, their duration was brief, and 
their severity was very mild.  It was determined that most of 
the veteran's anger was related to his employment, and 
complaints of these problems did not surface until 1999.  The 
examiner found that the veteran had exhibited an excellent 
capacity for adjustment for almost all of his post-service 
life.  During the examination, the veteran had presented 
little acute distress or noticeable psychopathology.  
Finally, the examiner opined that the veteran's symptoms did 
not meet sufficient diagnostic criteria to be seen as 
indicative of PTSD.  The Axis I diagnoses were moderate 
dysthymic disorder of late onset, alcohol dependence (in full 
remission), and cognitive disorder (not otherwise specified).  
The Axis II diagnoses was personality disorder (not otherwise 
specified) with borderline narcissistic and obsessive-
compulsive features.  With regard to the Axis II diagnosis, 
the examiner opined that the veteran's anger is more related 
to identity/object relations than to past military 
experiences.

A VA outpatient record of June 2000 reported the veteran's 
problems with his current work environment and his coping 
with those problems.  It was reported that the veteran had 
again attributed his problems with anger to his experiences 
in Vietnam.  However, the diagnoses remained depressive 
disorder and personality disorder.  Outpatient records of 
September and October 2000 noted only diagnoses of a 
personality disorder.  In the October 2000 record, the 
psychologist noted:

When [the veteran] started to state that 
his anger began in Vietnam, etc., I 
responded by stating that I experience 
him as trying to convince me that Vietnam 
is the sole cause of his anger.  I noted 
that he went to Vietnam at an age where 
it is not unusual to begin having 
problems with authority and anger and 
that although war certainly can affect 
someone, it is not helpful to him to 
focus on Vietnam as the cause.

A VA nurse noted in an outpatient report of November 2000 
that the veteran complained that no one (presumably referring 
to VA healthcare providers) was taking him seriously about 
his experiences in Vietnam.  He claimed that when he tried to 
talk about his experiences in Vietnam he would get channeled 
in another direction.  The veteran believed that he suffered 
with PTSD as a result of his Vietnam experiences.  The nurse 
practitioner indicated that psychological testing and 
interviews did not support a diagnosis of PTSD, and that the 
veteran currently carried a diagnosis of a personality 
disorder.  The veteran felt that, if he could not talk about 
what he thought bothered him, then it was a waste of his time 
to continue with VA treatment.  An outpatient note from the 
veteran's treating psychologist on the same date in November 
2000 also noted the veteran's dissatisfaction with his VA 
treatment.  The veteran felt that the roots of his current 
problems were his experiences in Vietnam.  The psychologist 
agreed to spend the upcoming sessions focusing solely on the 
veteran's experiences in Vietnam.  It was reported that the 
veteran spent a great deal of time "talking about talking 
about" Vietnam or trying to convince the psychologist that 
Vietnam was the cause of his problems.

In January 2001, the veteran claimed that he had felt down 
during the previous Christmas holiday due to his birthday and 
the anniversary of his homecoming from Vietnam.  While it was 
ascertained the veteran's birthday was on December )[redacted]
, the 
psychologist noted that the veteran had returned from Vietnam 
in October 1971.  While the veteran insisted that his 
problems with anger were solely the result of his stressors 
from Vietnam, the examiner pointed out other causes to 
include the veteran's flunking out of college and not being 
able to avoid the draft, a newborn child on the eve of the 
veteran's departure to Vietnam, and the death of a 
grandfather upon the veteran's return from Vietnam.  The 
psychologist indicated that the veteran did not have an Axis 
I diagnosis at the present time, and that the Axis II 
diagnosis was of a personality disorder.  

A VA outpatient record of late February 2001 indicated that 
the veteran's problem with anger had improved.  One of the 
veteran's claimed stressors from his service in Vietnam was 
noted in detail.  However, the diagnoses identified by the 
treatment provider were anxiety disorder and personality 
disorder.  At the end of this session the veteran indicated 
that he was not sure it would be productive for him to 
continue his psychological treatment.  The psychologist 
encouraged the veteran to return.

In recent years the veteran has undergone numerous 
psychiatric evaluations, with varying diagnoses.  Initially, 
in early 2000, the veteran received diagnoses for PTSD, 
apparently based on his related stressors from Vietnam.  
However, the most comprehensive psychiatric examination of 
record, conducted in June 2000, ruled out the existence of 
PTSD and attributed the veteran's current psychiatric 
problems to other diagnoses.  The Board finds this opinion is 
the most probative medical evidence regarding the existence 
of PTSD, as the examiner not only reviewed the veteran's 
related history and Vietnam stressors, but also conducted a 
thorough review of the VA treatment records and the evidence 
contained in the claims file.  At the time of this 
examination, the evidence included detailed statements from 
the veteran and his sister discussing his symptoms and the 
period of their onset.  Psychological testing, the nurse 
practitioner of November 2000, and the veteran's treating VA 
psychologist all corroborate the June 2000 examiner's 
opinion.  While the psychologist initially noted a diagnosis 
of PTSD, after repeated sessions with the veteran (which 
included detailed discussions of his self-described Vietnam 
stressors) this doctor determined that the veteran did not 
suffer from PTSD.  Thus, the preponderance of the most 
probative medical opinion evidence does not support a finding 
that the veteran currently suffers with PTSD.

Based on the Court's opinions in Hayes and Cohen, supra, the 
Board is not required to accept all physicians' opinions as 
equally persuasive.  The majority of the medical opinions 
that diagnosed PTSD appear to be early in his treatment and 
based upon his claims regarding his in-service stressors and 
medical history.  Thus, these medical opinions would not 
carry the same probative value as a diagnosis based on a 
thorough examination of the veteran, psychological testing, 
and a thorough review of his military and medical history.  
See Godfrey v. Brown, 8 Vet. App. 113 (1995) (VA is not 
required to accept a physician's opinion that is based upon 
the claimant's recitation of medical history).  The VA 
examiner of June 2000 and the treating psychologist both 
appear to have considered the veteran's asserted stressors in 
detail (apparently considering them credible) and determined 
that they had not led to PTSD.  The Board finds that the most 
persuasive medical opinions, those of the June 2000 examiner 
and the veteran's treating psychologist, have determined 
that, whatever psychiatric difficulties the veteran may have, 
he does not suffer with PTSD as a result of his military 
service.

As the most probative medical evaluations have ruled out a 
diagnosis of PTSD, the Board must deny the veteran's claim 
for entitlement to service connection for PTSD.  According to 
38 U.S.C.A. § 5107(b), when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to a claim, the benefit of the doubt must be 
resolved in the veteran's favor.  However, as the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

The veteran's original claim submitted in February 2000 
included a claim for entitlement to service connection for a 
psychiatric disorder other than PTSD.  In addition to his 
specific reference to PTSD, he noted that he currently 
suffered with "nervous/mental problems."

A review of the claims file reveals a number of diagnoses for 
various psychiatric disabilities, to include outpatient 
treatment records of May and October 2000 in which a VA 
psychologist appears to indicate that the veteran's current 
psychiatric problems first manifested themselves during his 
military service.  It appears that the RO considered the 
claim of service connection for a psychiatric disability 
other than PTSD in its rating decision of July 2000, which 
characterized the issue to include PTSD and "nervous and 
mental problems."  In his Notice of Disagreement (NOD) of 
August 2000, the veteran referred to the July 2000 rating 
decision and indicated his desire to appeal not only the 
issue of PTSD but also the denial of service connection for 
"nervous and mental problems."  However, the SOC issued in 
June 2001 failed to specifically address whether any 
psychiatric disorder other than PTSD warrants service 
connection.  

Based upon this evidence, the Board finds that the appellant 
has submitted a timely NOD regarding the issue of entitlement 
to service connection for a psychiatric disability other than 
PTSD.  That NOD was received within one year of the issuance 
of the July 2000 rating decision, and therefore it was timely 
submitted.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  
Under the circumstances, the issue is not yet ripe for 
appellate review.  However, by judicial precedent, where 
there has been an initial RO adjudication of a claim and an 
NOD as to its denial, the claimant is entitled to an SOC, and 
the RO's failure to issue an SOC is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board takes this opportunity to inform the appellant and 
his representative that he must submit a timely substantive 
appeal (VA Form 9) after the issuance of an SOC if he wishes 
for the Board to conduct appellate review of the issue of 
entitlement to service connection for a psychiatric 
disability other than PTSD.  Without a timely substantive 
appeal regarding this issue, the Board has no jurisdiction to 
review that claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should issue the appellant 
notification of the change in law and 
regulations regarding VA's duty to notify 
and assist, and all appropriate 
notifications as required by the 
provisions of the VCAA.  He should be 
given an opportunity to respond.

2.  The RO should issue an SOC regarding 
its July 2000 decision denying 
entitlement to service connection for a 
psychiatric disability other than PTSD.  
This SOC must specifically inform the 
appellant and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A.  
The appellant and representative should 
then be given the opportunity to respond 
thereto.  Only if the appellant submits a 
timely substantive appeal (VA Form 9 or 
equivalent document) should this issue be 
returned to the Board for appellate 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

